IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
CHARLES SMITH, JR. PETITIONER
v. No. 1:17CV184-GHD-DAS
MR. RONALD KING, ET AL. RESPONDENTS

ORDER GRANTING PETITIONER’S MOTIONS [28], [29], [30]
TO REINSTATE CASE, CONSOLIDATING THIS CASE WITH
SMITH V. KING, 1:19CV117-DMB-JMV

This matter comes before the court on the motions [28], [29], [30] by the petitioner to reinstate
his case, which the court dismissed [25] under Fed. R. Civ. P. 41(b) for failure to prosecute and failure
to comply with an order from the court (because the court received returned mail from the petitioner’s
last known address). The petitioner has since notified the court of his new address. As such, his
motions [28], [29], [30] to reinstate his case are GRANTED. The Clerk of the Court is DIRECTED
to reinstate this case to the court’s active docket.

After the dismissal of this petition, Mr. Smith filed another one in this court involving the
same conviction — Smith v. King, 1:19CV117-DMB-JMV. As the cases involve the same conviction
and sentence, the Clerk of the Court is also DIRECTED to CONSOLIDATE the instant case with
Smith v. King, 1:19CV117-DMB-JMV. As Mr. Smith was proceeding as a pauper in this case, the
pending motion to proceed in forma pauperis in the other case is DISMISSED as moot. The State
has already responded to the petition in this case, and now that the case is reinstated, the matter is ripe

for decision. vl .
y of July,

SO ORDERED, this, the a da 2019.
Kh Mee

SENIOR JUDGE

 
